DETAILED ACTION
Applicant's response to the Office Non-Final Action filed on 7/7/2021 is acknowledged.
Applicant amended claims 1, 6, 19, and 23; and cancelled claims 5, 20, and 25 
Applicant added claims 26 and 27.

Allowable Subject Matter
Claims 1-4, 6, 8-12, 14, 15, 19, 21-24, 26, and 27 are allowed. The following is an examiner’s statement of reasons for allowance: claim 1 would be allowable because a closest prior art, Lin et al. (US 2017/0345820), discloses a second gate separation layer 48’ (Fig. 10A, paragraph 0027) under the first gate separation layer 50’ (Fig. 10A) and between the first gate electrode 58A (Fig. 10A) and the second gate electrode 58B (Fig. 10A) but fails to disclose a dummy active region extending in the first direction and under the second gate separation layer, wherein: the second gate separation layer is between the first gate separation layer and the dummy active region in the third direction, andPage 2 of 16Serial No. 16/739,357Atty. Docket No. 285/1158_00 Amendment dated July 7, 2021a bending portion according to a width difference is between the first gate separation layer and the second gate separation layer. Additionally, the prior art does not teach or suggest a semiconductor device, comprising: a dummy active region extending in the first direction and under the second gate separation layer, wherein: the second gate separation layer is between the first gate separation layer and the dummy active region in the third direction, andPage 2 of 16Serial No. 16/739,357Atty. Docket No. 285/1158_00 Amendment dated July 7, 2021a bending portion according to a width difference is between the first gate separation layer and the second gate separation layer in combination with other elements of claim 1.
In addition, claim 19 would be allowable because a closest prior art, Lin et al. (US 2017/0345820), discloses a gate separation portion (50’ and 48’ in Fig. 10A, paragraph 0027) between the first gate electrode 58A (Fig. 10A) and the second gate electrode 58B (Fig. 10A) but fails to disclose a dummy active region under the gate separation portion; and the gate separation portion includes: a first gate separation layer at an upper portion thereof, and a 
Furthermore, claim 23 would be allowable because a closest prior art, Lin et al. (US 2017/0345820), discloses a second gate separation layer 48’ (Fig. 10A, paragraph 0027) under the first gate separation layer 50’ (Fig. 10A), the second gate separation layer 48’ (Fig. 10A) being in contact with the first gate separation layer 50’ (Fig. 10A) but fails to disclose the second gate separation layer is on the dummy active region, and the second gate separation layer, together with the dummy active region, has a substantially same shape as an active region of the plurality of active regions. Additionally, the prior art does not teach or suggest a semiconductor device, comprising: the second gate separation layer is on the dummy active region, and the second gate separation layer, together with the dummy active region, has a substantially same shape as an active region of the plurality of active regions in combination with other elements of claim 23.

A closest prior art, Lin et al. (US 2017/0345820), discloses a semiconductor device, comprising: a plurality of active regions (element number is not shown in Fig. 10A but see 24 in Fig. 9A and paragraph 0016) extending in a first direction (stacking direction in Fig. 10A) on a substrate 20 (Fig. 10A, paragraph 0014); a device isolation layer 22 (Fig. 10A, paragraph 0015) between the plurality of active regions (element number is not shown in Fig. 10A but see 24 in Fig. 9A) such that upper portions of the plurality of active regions protrude from the device isolation layer 22 (Fig. 10A); a first gate electrode 58A (Fig. 10A, paragraph 0035) and a second gate electrode 58B (Fig. 10A, paragraph 0035) extending in a second direction (horizontal direction in Fig. 10A) crossing the first direction (stacking direction in Fig. 10A) and intersecting the plurality of active regions (element number is not shown in Fig. 10A but see 24 in Fig. 9A), respectively, on the substrate 20 (Fig. 10A), the first gate electrode 58A (Fig. 10A) being spaced apart from the second gate electrode 58B (Fig. 10A) in the second direction (horizontal direction 
In addition, a closest prior art, Lin et al. (US 2017/0345820), discloses a semiconductor device, comprising: a plurality of active regions (element number is not shown in Fig. 10A but see 24 in Fig. 9A and paragraph 0016) extending in a first direction (stacking direction in Fig. 10A) on a substrate 20 (Fig. 10A, paragraph 0014); a first gate electrode 58A (Fig. 10A, paragraph 0035) and a second gate electrode 58B (Fig. 10A, paragraph 0035) extending in a second direction (horizontal direction in Fig. 10A) crossing the first direction (stacking direction in Fig. 10A) and intersecting the plurality of active regions (element number is not shown in Fig. 10A but see 24 in Fig. 9A) on the substrate 20 (Fig. 10A), the first gate electrode 58A (Fig. 10A) being spaced apart from the second gate electrode 58B (Fig. 10A) in the second direction (horizontal direction in Fig. 10A); and a gate separation portion (50’ and 48’ in Fig. 10A, paragraph 0027) between the first gate electrode 58A (Fig. 10A) and the second gate electrode 58B (Fig. 10A), wherein the gate separation portion (50’ and 48’ in Fig. 10A) includes at least two layers stacked in a third direction (vertical direction in Fig. 10A), perpendicular to the first 
Furthermore, a closest prior art, Lin et al. (US 2017/0345820), discloses a semiconductor device, comprising: a plurality of active regions (element number is not shown in Fig. 10A but see 24 in Fig. 9A and paragraph 0016) extending in one direction (stacking direction in Fig. 10A); a first gate electrode 58A (Fig. 10A, paragraph 0035) and a second gate electrode 58B (Fig. 10A, paragraph 0035) intersecting the plurality of active regions (element number is not shown in Fig. 10A but see 24 in Fig. 9A), the first gate electrode 58A (Fig. 10A) being spaced apart from the second gate electrode 58B (Fig. 10A) on a straight line; a first gate separation layer 50’ (Fig. 10A, paragraph 0027) extending downwardly from upper surfaces of the first gate electrode 58A (Fig. 10A) and the second gate electrode 58B (Fig. 10A), the first gate separation layer 50’ (Fig. 10A) being between the first gate electrode 58A (Fig. 10A) and the second gate electrode 58B (Fig. 10A); and a second gate separation layer 48’ (Fig. 10A, paragraph 0027) under the first gate separation layer 50’ (Fig. 10A), the second gate separation layer 48’ (Fig. 10A) being in contact with the first gate separation layer 50’ (Fig. 10A) but fails to teach a dummy active region in parallel with the plurality of active regions; a first gate electrode and a second gate electrode intersecting the dummy active region; the second gate separation layer being in contact with the dummy active region; and wherein: the second gate separation layer is on the dummy active region, and the second gate separation layer, together with the 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments with respect to the pending claims have been considered.  No issues remain outstanding.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 





/L. K./
Examiner, Art Unit 2813

	/JOSEPH C. NICELY/            Primary Examiner, Art Unit 2813